Frederick G. Deiterle was convicted of murder in the second degree of Ollie Glass, a woman with whom he had been living in an illegal relation for several months in an apartment in Miami. The woman's body was found in a partially decomposed condition on Northeast Seventeenth street near the bay. There was some difficulty in the matter of identifying the body when it was found, but later its identity was sufficiently established.
The woman disappeared from the apartment on July 7, 1928, and was found on the 10th. On the 10th the defendant made a payment on the rent to his landlord and told him that his wife, Ollie Glass, was not feeling well, would be away for a few days, and that "she was at her sister's." On July 16th the defendant made another payment on the rent to his landlord and said that his wife "wasn't feeling very well" and that she "was living with her sister." On July 22nd the defendant was arrested on the charge of murdering the woman and the next day confessed.
I do not agree to the conclusion reached by the majority of the members of the Court that the confession should have been excluded from the evidence. Nor do I read from the record that the harsh methods recited in the opinion were *Page 747 
used to extort the confession from the accused. He was subjected to inconveniences to which he was probably not accustomed, such as being confined in a padded cell and handcuffed and ankle irons placed upon him. He remained alone all night in the cell and next morning was given a breakfast, so he states, which consisted of a cup of coffee and two biscuits which were so hard that he could not eat them.
I find, however, nothing in the record to show that the confession he made was extorted from him by force or intimidation or promise of reward. He was advised of his rights and his confession was voluntary. It is said in the opinion that every effort was used except physical violence to overcome the will of the accused and induce him to make a confession. I do not agree to that statement, although it may be consistent with a perfectly legitimate examination of one charged with the commission of crime to obtain from him information as to his connection with it. Besides, all that is said to have happened concerning the alleged maltreatment of the accused is found only in his own statement.
In view of all the evidence, which consisted of nearly six hundred typewritten pages of matter, about 75 per cent of which is unnecessary, irrelevant and useless, I think the verdict was amply supported, and the trial court did not err in declining to order a new trial.
  I think the judgment should be affirmed. *Page 748